Citation Nr: 1719665	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-32 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sacroiliitis and arthritis of the sacroiliac joint.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected right shoulder disability.  

5.  Entitlement to an initial rating in excess of 10 percent prior to September 13, 2012, and in excess of 30 percent thereafter, for anemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1983 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and July 2009 rating decisions of the VA Regional Office (RO) in Montgomery, Alabama.  In April 2014, the Veteran testified at a hearing conducted before the undersigned.  The case was remanded in December 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a July 2016 rating decision, the Veteran was awarded a 30 percent rating for her anemia effective September 15, 2012, based in part on the hemoglobin levels shown in a VA treatment record that date.  The Board observes that an August 2013 Supplemental Statement of the Case (SSOC) indicates that VA treatment records dated from September 21, 2011, to August 15, 2013, were of record.  However, a review of the evidence does not show that these entire records were obtained.  Records uploaded into the Veteran's Virtual VA electronic record are dated through September 14, 2012, and from August 25, 2013.  Records uploaded into the Veterans Benefit Management Systems (VBMS) electronic record include a couple of pages from records in September 2012, but not the laboratory results referred to in the July 2016 rating decision.  Otherwise, the records dated on or after September 2012 begin in 2014.  Consequently, as the Veteran's complete VA treatment records appear to have not been obtained, another remand is necessary.  

Additionally, in correspondence received in August 2016, the Veteran asserted that her low back disorder, claimed as sacroiliitis and arthritis of the sacroiliac joint, is secondary to her service-connected bilateral knee disabilities.  She also asserted that her sleep apnea is secondary to her service-connected psychiatric disability.  On remand, an addendum medical opinion addressing these assertions would be beneficial.

While the Board is cognizant of the delay that will result from another remand in this case, the fact remains that additional development is necessary before a final determination can be made on these claims.  Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Birmingham VA Medical Center, including any laboratory results from September 2012, and from any other providers identified by the Veteran.  To this end, the Board notes that an August 2013 Supplemental Statement of the Case indicates that VA treatment records dated from September 21, 2011, to August 15, 2013 were previously reviewed, so it seems apparent that records from that date span should be available, and, if not, their absence requires further explanation. 
 If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the VA doctor who conducted the January 2016 back and sleep apnea examinations (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of the diagnosed low back disorder and sleep apnea.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to:

(A) Whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the Veteran's low back disorder, claimed as sacroiliitis and arthritis of the sacroiliac joint, is caused or aggravated (permanently worsened beyond normal progression) by the service-connected bilateral knee patellofemoral syndrome with degenerative changes [If the low back disorder is found to have been aggravated by the service-connected bilateral knee patellofemoral syndrome with degenerative changes, the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.  

(B) Whether it is at least as likely as not that the Veteran's sleep apnea is caused or aggravated by the service-connected anxiety disorder, not otherwise specified (NOS) with features of posttraumatic stress disorder (PTSD) [If the sleep apnea is found to have been aggravated by the service-connected anxiety disorder, NOS with features of PTSD, the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.  

3.  Then, after ensuring that the requested opinions comply with the remand specifications, after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and her representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




